Case 1:19-cv-21225-MGC Document 1-2 Entered on FLSD Docket 04/01/2019 Page 1 of 11




               EXHIBIT “A”




                                                                EXHIBIT “A”
Case 1:19-cv-21225-MGC Document 1-2 Entered on FLSD Docket 04/01/2019 Page 2 of 11
Case 1:19-cv-21225-MGC Document 1-2 Entered on FLSD Docket 04/01/2019 Page 3 of 11
Case 1:19-cv-21225-MGC Document 1-2 Entered on FLSD Docket 04/01/2019 Page 4 of 11
Case 1:19-cv-21225-MGC Document 1-2 Entered on FLSD Docket 04/01/2019 Page 5 of 11
Case 1:19-cv-21225-MGC Document 1-2 Entered on FLSD Docket 04/01/2019 Page 6 of 11
Case 1:19-cv-21225-MGC Document 1-2 Entered on FLSD Docket 04/01/2019 Page 7 of 11
Case 1:19-cv-21225-MGC Document 1-2 Entered on FLSD Docket 04/01/2019 Page 8 of 11
Case 1:19-cv-21225-MGC Document 1-2 Entered on FLSD Docket 04/01/2019 Page 9 of 11
Case 1:19-cv-21225-MGC Document 1-2 Entered on FLSD Docket 04/01/2019 Page 10 of 11
Case 1:19-cv-21225-MGC Document 1-2 Entered on FLSD Docket 04/01/2019 Page 11 of 11
